DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
4.	The examiner contends that the drawings submitted on 02/18/2020 are acceptable for examination proceedings.

Election/Restrictions
5.	Applicant’s election without traverse of invention I, disclosed in claims 1-3 and 7-9 in the reply filed on 04/06/2021 is acknowledged.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Noshita (US Pat. Nº 6,256,053).

9.	Regarding independent claim 1: Noshita disclosed a thermal print head (Col. 3, line 59; also see Fig. 1A, reference 10a) comprising: 
 	a first heat storage layer (Col. 4, lines 1-2; also see Fig. 1A, reference 14) formed on a substrate (Col. 4, lines 1-2; also see Fig. 1A, reference 12); 
 	a heat generator formed on the first heat storage layer (Col. 4, lines 5-6; also see Fig. 1A, reference 16); 
 	5an electrode formed from the first heat storage layer to the substrate and electrically connected to the heat generator (Col. 4, line 7; also see Fig. 1A, the electrode 18 is formed from the first heat storage layer 14 to the substrate 12 and is electrically connected to the heat generator 16); and 
 	a barrier layer that covers the electrode (Col. 4, lines 13-14; also see Fig. 1A, reference 22) and is formed by a CVD method (Col. 5, lines 1-7).

10.	Regarding claim 2: Noshita disclosed the thermal print head according to claim 1, wherein 10a protective film is formed on the barrier layer (Col. 6, lines 16-23; also see Fig. 1A, reference 24a).

11.	Regarding claim 3: Noshita disclosed the thermal print head according to claim 1, wherein a second protective film is formed between the electrode and the barrier layer (Col. 5, lines 16-17).

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Noshita (US Pat. Nº 6,256,053), in view of Masutani et al. (US Pub. Nº 2011/0187807).

15.	Regarding independent claim 7: Noshita disclosed a thermal printer (Col. 1, lines 1-7) comprising: 
 	a thermal print head (Col. 3, line 59; also see Fig. 1A, reference 10a) that includes: 
 	 	a first heat storage layer (Col. 4, lines 1-2; also see Fig. 1A, reference 14) formed on a substrate (Col. 4, lines 1-2; also see Fig. 1A, reference 12); 

 	 	an electrode formed from the first heat storage layer to the substrate 10and electrically connected to the heat generator (Col. 4, line 7; also see Fig. 1A, the electrode 18 is formed from the first heat storage layer 14 to the substrate 12 and is electrically connected to the heat generator 16); and 
 	 	a barrier layer that covers the electrode (Col. 4, lines 13-14; also see Fig. 1A, reference 22) and is formed by a CVD method (Col. 5, lines 1-7).
 	 Noshita did not explicitly disclose a conveyance mechanism that conveys a print medium onto the heat generator included in the thermal print head; and 15a platen roller that presses the print medium onto the heat generator.
 	Masutani et al. disclosed a thermal head (Fig. 2b, reference 10) comprising a heat storage layer (Fig. 2b, reference 30) on a substrate (Fig. 2b, reference 20), a heat generator (Fig. 2b, reference 40a) an electrode layer (Fig. 2b, reference 52) and a barrier layer (Fig. 2b, reference 60), further comprising a conveyance mechanism ([0042], line 2; also see Fig. 4, reference 80) that conveys a print medium ([0043], lines 1-2; also see Fig. 4, reference 11) onto the heat generator included in the thermal print head (see Fig. 4); and 15a platen roller that presses the print medium onto the heat generator ([0043], line 5; also see Fig. 4, reference 81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masutani et al. with those of Noshita by providing a conveyance mechanism and a pressure roller in order to convey the recording medium and to form an adequate pressure for a successful printing at the point of contact between the thermal head and the recording medium as commonly known in the art.



17.	Regarding claim 9: The combination of Noshita and Masutani et al. disclosed the thermal printer according to claim 7, wherein a second protective film is formed between the electrode and the barrier layer (Col. 5, lines 16-17).

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Pub. Nº 2004/0046857 to Sato et al. disclosed a similar invention in Fig. 4.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
20.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
22.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/YAOVI M AMEH/Primary Examiner, Art Unit 2853